PER CURIAM.*
Relator, Bayou Steel Corporation, seeks review of a ruling of the Office of Workers’ Compensation (“OWC”) on relator’s motion to submit certain evidence to the physician conducting an independent medical examination (“IME”) of the claimant. Specifically, relator objects to the portion of the ruling prohibiting relator from submitting surveillance video and correspondence from claimant’s treating physician to the IME physician.
Surveillance materials serve an important function in the search for truth. Wolford v. Jo Ellen Smith Psychiatric Hospital, 96-2460 (La.5/20/97), 693 So.2d 1164. Under the facts presented, we see no compelling reason why the IME physician should not have access to all relevant information, including surveillance material, in order to render an accurate opinion regarding claimant’s medical condition. See Washington v. Aetna Life Ins. Co., 03-0790 (La.App. 4 Cir. 07/02/03), 853 So.2d 34 (holding defendant “should be allowed to present its facts about the accident to the physicians to see if it changes the physicians’ opinions on the cause of the plaintiffs’ injuries”).
Accordingly, the ruling of the OWC, insofar as it prohibited relator from submitting surveillance video and correspondence from claimant’s treating physician to the IME physician, is reversed. The case is remanded to the OWC for further proceedings.
JOHNSON, J., would deny.
KNOLL, J., would deny.
WEIMER, J., would deny.

 Chief Justice Kimball not participating in this opinion. Retired Judge Philip C. Ciaccio participating.